             Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
___________________________________________
JOHN H. LANDINO,                              )
                                              )
Plaintiff,                                    )
                                              )
vs.                                           )       CIVIL ACTION NO.: 1:20-cv-11392-DJC
                                              )
MASSACHUSETTS TEACHERS                        )
ASSOCIATION, JOHN DOES 1-10,                  )
                                              )
Defendants                                    )
                                              )

                      MEMORANDUM OF LAW IN SUPPORT OF
               DEFENDANT MASSACHUSETTS TEACHERS ASSOCIATION’S
               MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

        Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant

Massachusetts Teachers Association (“MTA”), moves to dismiss pro se Plaintiff John H.

Landino’s Complaint in its entirety for failure to state a claim upon which relief can be granted.1

                                PRELIMINARY STATEMENT

        In this action, Plaintiff asserts a litany of claims arising from MTA’s posting of a dossier

on its public website about Project Veritas, an organization that conducts undercover

investigations of and publishes reports about teachers’ unions, among other entities. The dossier

listed the names and photographs of people involved with Project Veritas. Plaintiff, who

formerly worked as the Chief Operating Officer for Project Veritas, takes issue with the fact that

his name and photograph were included in the dossier. Plaintiff also complains that the dossier

hyperlinked to a March, 2014 Gawker article that he alleges contained erroneous information


1
  This is the second action Plaintiff has brought against MTA. He previously filed suit against
MTA and other defendants in the Superior Court of New Jersey, captioned John Landino v.
Democracy Partners, et. al, Docket No. BER-L-2582-20. On July 17, 2020, the Superior Court
of New Jersey entered an Order granting MTA’s motion to dismiss Plaintiff’s Complaint against
it for lack of personal jurisdiction and insufficiency of process.
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 2 of 20




about him, including that he had a felony narcotics record and owed thousands of dollars in back

taxes and child support.

        For the reasons more fully explained below, none of the nine claims that Plaintiff asserts

in the Complaint state a viable cause of action upon which relief can be granted. In summary:

   Plaintiff asserts a claim for defamation (First Claim). However, the five allegedly

    defamatory statements that Plaintiff identifies in the Complaint are not actionable because

    they either are not concerning him, are substantially true on the face of the Complaint, are not

    capable of a defamatory meaning, and/or are too vague to be actionable. As for the Gawker

    article, MTA cannot be held liable for defamation under Massachusetts law simply for

    hyperlinking to a document that was published by another entity years earlier.

   Plaintiff asserts several claims under criminal statutes, including 18 U.S.C. § 241 (Second

    Claim), 18 U.S.C. § 1001 (Seventh Claim), and M.G.L. c.265, § 43 (Ninth Claim). However,

    Plaintiff has no standing to bring claims under these criminal statutes because they do not

    provide for a private right of action.

   Plaintiff asserts claims for conspiracy to interfere with constitutional rights under 42 U.S.C. §

    1985 (Third Claim) and failure to prevent a deprivation of constitutional rights under 42

    U.S.C. § 1986 (Fifth Claim). However, a viable conspiracy claim under Section 1985

    requires a showing that racial or otherwise class-based discriminatory animus motivated the

    defendant’s actions. The vague and conclusory facts alleged in the Complaint are

    insufficient to support a plausible conspiracy at all, much less one motivated by some class-

    based discriminatory animus. A valid Section 1985 claim is a predicate to a claim under

    Section 1986; therefore, Plaintiff’s Section 1986 fails as well.




                                                 -2-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 3 of 20




   Plaintiff asserts a claim under 42 U.S.C. § 1983 (Fourth Claim) for violation of his

    constitutional rights. However, a viable Section 1983 claim requires state action, and MTA

    is not a state actor. Moreover, Plaintiff has not identified any constitutional right that was

    allegedly violated by MTA (nor could he).

   Plaintiff asserts a claim for civil conspiracy (Sixth Claim). However, neither of the two

    theories of civil conspiracy recognized in Massachusetts are viable based on the facts alleged.

    The first theory applies only in the rare circumstance in which a plaintiff can show that the

    defendant exercised “some peculiar power of coercion” over him resulting from “mere force

    of numbers acting in unison.” No such facts are alleged here. The second theory does not

    give rise to an independent cause of action at all, but instead provides that a defendant may

    be vicariously liable for the tortious actions of another party if those actions were part of a

    “common plan” or the defendant provided “substantial assistance or encouragement.”

    However, Plaintiff’s allegations are insufficient to establish any underlying tort, nor has he

    sufficiently alleged any “common plan” that MTA participated in or that MTA assisted some

    other party to commit a tort.

   Plaintiff asserts a claim for fraud (Seventh Claim), but the Complaint does not allege that

    MTA made any misrepresentation to Plaintiff that he relied upon to his detriment.

   Plaintiff asserts a claim for negligence (Eighth Claim), but the Complaint alleges no facts to

    suggest that MTA owed him a duty of care, or that he suffered any specific damages as a

    result of any action taken by MTA.

   Plaintiffs asserts a claim for harassment (Ninth Claim), but harassment is not a recognized

    tort in Massachusetts.

        Accordingly, Plaintiff’s Complaint should be dismissed with prejudice.


                                                 -3-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 4 of 20




                             SUMMARY OF ALLEGED FACTS

        Though lengthy in prose and littered with seemingly irrelevant assertions, Plaintiff’s core

factual allegations are straightforward. Plaintiff was previously employed as the Chief Operating

Officer for Project Veritas, which he describes as “a conservative media entity with long

standing reports on and disputes with teachers’ unions across the country.” (Compl., Doc. 7, ¶

18.) On March 7, 2014, online media company Gawker published an article about Plaintiff

reporting him as having “a felony narcotics record, thousands of dollars in unpaid child support,

and tens of thousands of dollars in IRS tax liens.” (Ex. 4 to Compl., Doc. 7-4.)2 In June 2018, a

website called Project Veritas Exposed posted a profile about Plaintiff identifying him as the

Chief Operating Officer of Project Veritas from 2013-2014 and quoting the aforementioned

language from the Gawker article. (Id.) Project Veritas Exposed later updated Plaintiff’s profile

to note that “[o]n May 10th, 2016, a Pardons Panel for the State of Connecticut’s Pardons and

Paroles Board issued a full pardon for John Landino’s unclassified felony conviction.” (Id.)

Plaintiff alleges that the Project Veritas Exposed website is published by Democracy Partners

and American Family Voices, which Plaintiff describes as “powerful progressive liberal

lobbying entities in Washington, D.C., whose clients include numerous teachers’ unions.” (Doc.

7, ¶¶ 27-28, 32.)

        In June 2019, MTA posted a dossier on its website about Project Veritas. (Exs. 6 and 7

to Compl., Docs. 7-6 and 7-7.) The dossier listed the names and photographs of people involved

with Project Veritas. (Id.) Plaintiff’s name and picture were included, along with hyperlinks to




2
  Plaintiff acknowledges that he was convicted of a felony in Connecticut but claims he received
a pardon in May 2016. (Doc. 7, ¶ 25.) Plaintiff also acknowledges that he owed tax arrears from
post-divorce litigation in Family Court from 2005-2018 that he paid off at the end of 2018. (Id.,
¶ 31.)
                                                -4-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 5 of 20




his Facebook profile and the Gawker article. (Id.) Plaintiff claims that the dossier contains false

statements and specifically identifies the following statements as allegedly false:

      “People involved with Project Veritas often use disguises and misrepresent themselves”
       (Statement 1).

      Plaintiff is identified as the “COO” of Project Veritas (Statements 2 and 4).

      Plaintiff is included on a list of “People involved in right-wing undercover operations and
       organizations” (Statement 3).

      Plaintiff’s name is hyperlinked to the aforementioned Gawker article (Statement 5).

(Doc. 7, ¶¶ 41-45; Doc. 7-6.) Plaintiff claims that he has suffered unspecified harm as a result of

the posting of the dossier and further alleges, without identifying any specific facts in support,

that this was part of some broader conspiracy between MTA, Democracy Partners, American

Family Voices, and possibly the National Education Association, a labor union affiliated with

MTA. (Doc. 7, ¶ 57.)

                              MOTION TO DISMISS STANDARD
       To survive a motion to dismiss, a complaint must state a claim that is plausible on its

face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the “[f]actual

allegations must be enough to raise a right to relief above the speculative level, . . . on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. at 555.

“The plausibility standard is not akin to a probability requirement, but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Ascroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation and internal quotation marks omitted).

       While a pro se complaint is “held to less stringent standards than formal pleadings

drafted by lawyers” and accorded “an extra degree of solicitude,” even a pro se plaintiff is

required to “set forth factual allegations, either direct or inferential, respecting each material



                                                  -5-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 6 of 20




element necessary to sustain recovery under some actionable legal theory.” Tierney v. Town of

Framingham, 292 F. Supp. 3d 534, 540-41 (D. Mass. 2018) (citations omitted).

       Even under the more liberal standard applied to pro se litigants, none of Plaintiff’s claims

state a viable cause of action upon which relief can be granted. Therefore, his Complaint should

be dismissed with prejudice.3

                                          ARGUMENT
I.     Plaintiff’s First Claim Fails To State A Cause Of Action For
       Defamation Because He Has Not Identified Any Statement That MTA
       Made Concerning Him That Was Both False And Damaging To His Reputation.

       Plaintiff’s First Claim alleges defamation. To establish a claim for defamation under

Massachusetts law, a plaintiff must show that: (1) the defendant made a statement concerning

him to a third party; (2) the statement could damage the plaintiff’s reputation in the community;

(3) the defendant was at fault in making the statement; and (4) the statement either caused the

plaintiff economic loss, or is actionable without proof of economic loss. Ravnikar v.

Bogojavlensky, 438 Mass. 627, 629-630 (2003). To be defamatory, a statement must “tend to

hold the plaintiff up to scorn, hatred, ridicule or contempt in the minds of any considerable and

respectable segment in the community.” Phelan v. May Dep’t Stores Co., 443 Mass. 52, 56

(2004). A statement must also be fact, rather than opinion, to be actionable. See King v. Globe

Newspaper, 400 Mass. 705, 709 (1987) (holding that a defamation claim is not actionable “if the


3
  Dismissal with prejudice is appropriate where, as here, it is apparent from the Complaint and
exhibits attached to the Complaint that there are no factual bases upon which Plaintiff might state
a claim that is plausible on its face. See, e.g., Solomon v. Khoury, No. 16-10176, 2017 WL
598758, at *5 (D. Mass. Feb. 13, 2017) (dismissing pro se plaintiff’s complaint with prejudice
where “[r]eview of the allegations in Solomon’s complaint and the various exhibits attached to
that complaint establishes that there are no factual bases upon which he might state a claim to
relief that is plausible on its face”) (citation and internal quotation marks omitted); Strahan v.
AT&T Mobility LLC, 270 F. Supp. 3d 535, 544 (D. Mass. 2017) (granting motion to dismiss pro
se plaintiff’s complaint and denying leave to amend as futile because amendment would fail to
state a claim upon which relief can be granted).
                                                -6-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 7 of 20




challenged statement cannot reasonably be construed as a statement of fact”). A statement that is

true or substantially true is not actionable as defamation. Dulgarian v. Stone, 420 Mass. 843,

848 (1995); Reilly v. Associated Press, 59 Mass. App. Ct. 764, 770 (2003).

       Defamation claims are subject to a heightened pleading standard. “The Massachusetts

Supreme Judicial Court has stated that defamation is traditionally a disfavored action, and that

‘courts have applied a stricter standard to complaints for defamation by requiring defamation

plaintiffs to plead the elements of their claims with specificity in order to survive a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).’” Dorn v. Astra USA, 975 F. Supp. 388, 395-96 (D.

Mass. 1997), quoting Eyal v. Helen Broadcasting Corp., 411 Mass. 426, 432 n.7 (1991). “To

survive a motion to dismiss, a defamation plaintiff must plead: (1) the general tenor of the libel

or slander claim, along with the precise wording of at least one sentence of the alleged

defamatory statement(s); (2) the means and approximate dates of publication; and (3) the falsity

of those statements.” Id. (citations omitted).

       Plaintiff fails to state an actionable claim for defamation. As an initial matter, the only

allegedly defamatory statements Plaintiff identifies that are specifically “concerning” him are

Statements 2 and 4 in the Complaint, the two references to Plaintiff as the “COO” of Project

Veritas. (Doc. 7, ¶¶ 42 and 44; Ex. 6 to Compl., Doc. 7-6.) On the face of the Complaint, this

statement is substantially true, as Plaintiff avers that he was, in fact, previously employed as the

COO of Project Veritas. (Doc. 7, ¶ 4.) Though he denies any current affiliation with Project

Veritas, the dossier includes an express disclaimer stating that “some people who are not

operatives may coincidentally have the same name, and some people may no longer be acting as

or facilitating operatives.” (Doc. 7-6, at 12.). Beyond this, simply identifying Plaintiff as the

COO of an organization is not a statement that is capable of a defamatory meaning, because it



                                                 -7-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 8 of 20




does not hold him up to “scorn, hatred, ridicule or contempt in the minds of any considerable and

respectable segment in the community.” Phelan, 443 Mass. at 56.

       Statements 1 and 3 alleged in the Complaint are not “concerning” Plaintiff specifically –

instead, they are statements describing Project Veritas’s operations as a whole. (Doc. 7-6, at 1,

12.) While an individual can maintain a cause of action based on “group defamation” in some

circumstances,4 Plaintiff cannot do so here because the statements at issue accurately describe

Project Veritas and therefore are substantially true. Statement 1 indicates that “people involved

in Project Veritas often use disguises and misrepresent themselves,” and Statement 3 identifies

those associated with Project Veritas as “[p]eople involved in right-wing undercover operations

and organizations.” Id. Project Veritas’s own website confirms that it was established so that its

founder could “continue his undercover reporting work,” and that “Project Veritas journalists”

work “undercover on their own or by, with and through idealistic insiders” purportedly to “bring

to the American people the corrupt private truths hidden behind the walls of their institutions.”

(See https://www.projectveritas.com/about/.)5 By definition, undercover work often involves

“working secretly using a false appearance” to obtain information. (See

https://dictionary.cambridge.org/us/dictionary/english/undercover.) Indeed, Plaintiff’s

Complaint does not allege that the statements in the dossier about Project Veritas are false, much



4
 In Massachusetts, as a general matter, defamation of a large group does not give rise to a cause
of action by an individual member of that group unless the individual can show specific
application of the defamatory statement to himself, while defamation of a small group (or a small
part of a larger group) can give rise to a cause of action by an individual member. Arcand v.
Evening Call Pub. Co., 567 F.2d 1163, 1164-65 (1st Cir. 1977).
5
 The Court may consider the Project Veritas website on this Rule 12(b)(6) motion. “[F]or
purposes of a 12(b)(6) motion to dismiss, a court may take judicial notice of information publicly
announced on a party’s website, as long as the website’s authenticity is not in dispute and it is
capable of accurate and ready determination.” Sarvis v. Polyvore, Inc., No. 12-12233-NMG,
2013 WL 4056208, at *3 (D. Mass. Aug. 9, 2013).
                                                -8-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 9 of 20




less specify how they are false. Instead, Plaintiff appears to take issue with the fact that his name

and picture were included in the dossier at all, claiming that he has had no contact or association

with Project Veritas since he left his employment in 2014. These allegations are insufficient to

state a claim for group defamation.

       As for the label “right-wing,” this adjective is too vague to be actionable as defamatory.

This exact issue was addressed by the Second Circuit in the seminal case of Buckley v. Littell,

539 F.2d 882 (2d Cir. 1976). The defendant in Buckley, an author, wrote a book in which he

referred to well-known publicist William H. Buckley as a “fellow traveler” of “fascism” and the

“radical right” or “right wing.” Id. at 890-91. The Second Circuit found that these terms had

“tremendous imprecision” and were too “loosely definable” and “variously interpretable” to be

actionable as defamation. Id. at 893, 895. Subsequent cases in Massachusetts have adopted the

Second Circuit’s reasoning. For example, in National Association of Gov’t Emp., Inc. v. Central

Broadcasting Corp., 379 Mass. 220, 229-30 (1979), the Supreme Judicial Court, relying on

Buckley, held that use of the label “communism” in reference to a police union was too vague to

be actionable as libel. The same is true here.

       Finally, MTA cannot be held liable for the allegedly defamatory statements about

Plaintiff that were published in the March 2014 Gawker article hyperlinked in the dossier

(Statement 5 in the Complaint, Doc. 7, ¶ 45.) Massachusetts follows the “single publication

rule,” which holds that the publication of a defamatory statement in an “aggregate manner” (e.g.,

to a crowd, broadcast by television or radio, printed in a newspaper or book) “is, in legal effect,

one publication, although such publication is received by multiple third parties at the same time

or consists of many copies widely distributed.” Wolsfelt v. Gloucester Times, 98 Mass. App. Ct.

321, 151 N.E.3d 737, 743 (2020). “Rather than each copy giving rise to a separate cause of



                                                 -9-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 10 of 20




action, the single publication rule treats the aggregate communication as one publication that

gives rise to one and only one cause of action.” Id. In the recent Wolsfelt decision, the

Massachusetts Appeals Court held, as a matter of first impression, that the single publication rule

applies to Internet publications, thereby joining every other state and federal court to have

addressed the issue. Id. at 744-45. Applying the reasoning of Wolsfelt here, Plaintiff cannot

maintain a cause of action against MTA for Statement 5. Under the single publication rule,

Plaintiff’s sole cause of action for the allegedly defamatory statements in the Gawker article

accrued against Gawker (not MTA) in March 2014, when that article was first published, and the

statute of limitations has long expired. See Mass. Gen. L. c.260, § 4 (applying a three-year

statute of limitations to actions for libel or slander).

        As the Appeals Court noted in Wolsfelt, there is a “republication exception” to the single

publication rule under which a “future republication of the [alleged] false statements . . . could

form the basis for a new cause of action against the republisher.” Id. at 746. However, “the

application of the republication exception is complicated with regard to Internet publications

because many websites are in a constant state of change, with information posted sequentially on

a frequent basis.” Id. at 746 n.12 (citation and internal quotation marks omitted). As a result,

applying the republication exception to any change of a website on the Internet would “foil the

single publication rule, discourag[ing] the placement of information on the Internet or slow[ing]

the exchange of such information, reducing the Internet’s unique advantages [and] . . . forc[ing a

publisher] either to avoid posting on a Web site or [to] use a separate site for each new piece of

information.” Id. (citation and internal quotation marks omitted). For these reasons, the Appeals

Court cited with approval decisions from other jurisdictions that have held that “minor or

nonsubstantive changes to an Internet posting do not fall within the republication exception, but



                                                  -10-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 11 of 20




substantive changes may.” Id. (citing cases). The republication exception does not apply here.

As Plaintiff states in the Complaint, MTA merely hyperlinked the Gawker article in the dossier

where Plaintiff’s name is referenced. (Doc. 7, ¶ 45 and Exs. 6 and 7 to Compl., Doc. 7-6 and 7-

7.) Hyperlinking to a previously published article is not republication. See Wolsfelt, 151 N.E.3d

at 746, n.12 and cases cited therein.6

       For all of these reasons, Plaintiff’s defamation claim must be dismissed.

II.    Plaintiff’s Second Claim Fails To State A
       Cause of Action Because 18 U.S.C. § 241 Is A Criminal
       Statute That Does Not Provide A Private Right of Action.

       Plaintiff’s Second Claim alleges a conspiracy against rights under 18 U.S.C. § 241.

However, 18 U.S.C. § 241 is a criminal statute that does not provide a private right of action

upon which Plaintiff can rely for relief. McCray v. U.S. Postal Serv., No. 10-30171-MAP, 2011

WL 7429503, at *4 (D. Mass. Nov. 15, 2011), citing Cok v. Cossentino, 876 F.2d 1, 2 (1st Cir.

1989); see also Mason v. Central Mass Transit Mgmt./Worcester Regional Transit Auth, 394 F.

Supp. 3d 166, 173 (D. Mass. 2019) (“Plaintiff mentions 18 U.S.C. § 241. This is a criminal

statute and there is no authority for permitting a private individual to initiate a criminal

prosecution in his own name.”) (citation and internal quotation marks omitted). Therefore, this

claim must be dismissed.




6
  For example, in In re Philadelphia Newspapers, LLC, 690 F.3d 161, 174-75 (3d Cir. 2012), a
decision cited with approval by the Appeals Court in Wolsfelt, the Third Circuit held that neither
a hyperlink nor reference to defamatory material in an Internet publication fell within the
republication exception. The Third Circuit cited several decisions from other courts that have
considered the same issue, all of which held that linking to previously published material is not
republication. Id.
                                                 -11-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 12 of 20




III.   Plaintiff’s Third And Fifth Claims For Violation Of 42 U.S.C. §§
       1985 And 1986 Fail To State A Cause of Action Because The Vague
       And Conclusory Facts Plaintiff Alleges Do Not Demonstrate A Conspiracy
       To Deprive Him Of Rights Motivated By Class-Based Discriminatory Animus.

       Plaintiff’s Third Claim alleges a conspiracy to deprive him of his constitutional rights

under 42 U.S.C. § 1985, and his Fifth Claim alleges failure prevent a violation of Section 1985

under 42 U.S.C. § 1986. Both causes of action fail to state a viable claim upon which relief can

be granted.

       The First Circuit has held that a claim for conspiracy under Section 1985 must contain

the following four elements:

       First, the plaintiff must allege a conspiracy; second, he must allege a
       conspiratorial purpose to deprive the plaintiff of the equal protection of the laws;
       third, he must identify an overt act in furtherance of the conspiracy; and finally,
       he must show either injury to person or property, or a deprivation of a
       constitutionally protected right.

Perez-Sanchez v. Public Building Auth., 531 F.3d 104, 107 (1st Cir. 2008), citing Aulson v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996). Plaintiff fails to plausibly allege any of these elements.

       As an initial matter, the Complaint is bereft of any facts plausibly supporting a

conspiracy. “Pleading a section 1985(3) conspiracy requires at least minimum factual support of

the existence of a conspiracy.” Parker v. Landry, 935 F.3d 9, 18 (1st Cir. 2019) (citation and

internal quotation marks omitted). “A complaint containing only vague and conclusory

allegations of a conspiracy fails to state a plausible claim under section 1985(3).” Id. (affirming

dismissal of Section 1985 conspiracy claim where plaintiff’s complaint was devoid of facts that

would warrant an inference that an agreement to deprive her of her civil rights was made). “Bald

claims of a conspiracy among defendants are insufficient.” Hayward v. Massachusetts, No. 16-

cv-30046-MGM, 2016 WL 11189805, at *13 (D. Mass. Nov. 14, 2016), report and

recommendation adopted, 2017 WL 772323 (D. Mass. Feb. 28, 2017). Plaintiff’s conspiracy

                                                -12-
         Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 13 of 20




allegations are entirely vague and conclusory – he does not identify any particular facts from

which an inference could be drawn that MTA conspired with anyone to deprive him of any

constitutional right. See id. (holding that plaintiff failed to allege sufficient facts to establish a

conspiracy even under the liberal standard applied to pro se complaints where his complaint was

“devoid of the requisite particular facts from which it could reasonably be inferred that any of

these three [defendants], or any others, agreed to deprive Plaintiff of his constitutional rights or

that the [defendants] communicated or cooperated in further of this goal”).

        Next, Plaintiff fails to allege any class-based discriminatory purpose as required to satisfy

the second element of a Section 1985 claim. “It has long been established that a claim under §

1985(3) requires ‘some racial, or perhaps otherwise class-based, invidiously discriminatory

animus behind the conspirators’ action.” Id., quoting Griffin v. Breckenridge, 403 U.S. 88, 102

(1971). Plaintiff does not allege any race-based animus on the part of MTA (nor could he).

Instead, he appears to claim that MTA is motivated by political ideology – he asserts (without

any factual support) that MTA has “expressly aimed” its “political fund raising, lobbying, [at

the] advocacy of progressive liberal causes and the vilification of those with conservative

political views.” (Compl., Doc. 7, ¶ 13.) However, the First Circuit held in Perez-Sanchez that

“§ 1985(3) provides no remedy for animus on the basis of political beliefs.” Id. at 109. In any

event, Plaintiff denies any particular political affiliation, stating that he “is not a member or

affiliated with any political entity or group.” (Compl., Doc. 7, ¶ 23.)

        Finally, Plaintiff’s Complaint fails to identify any overt act in furtherance of the vague

conspiracy he alleges, nor does he identify any tangible injury or deprivation of a constitutional

right. See Hayward, 2016 WL 11189805, at *13 (recommending dismissal of pro se plaintiff’s




                                                  -13-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 14 of 20




Section 1985 claim where his complaint did not allege any “overt act in furtherance of the

conspiracy” and did not establish that he was deprived of any constitutional rights).

       For all of these reasons, Plaintiff’s 42 U.S.C. § 1985 claim must be dismissed.

       Plaintiff’s 42 U.S.C. § 1986 claim also fails. The “existence of a conspiracy actionable

under section 1985” is a “prerequisite” to a claim under Section 1986. Lowden v. William M.

Mercer, Inc., 903 F. Supp. 212, 218 (D. Mass. 1995). “In other words, a § 1986 claim must be

predicated upon a valid § 1985 claim.” Oberg v. City of Taunton, 972 F. Supp. 2d 174, 201 (D.

Mass. 2013) (citation and internal quotation marks omitted). Because Plaintiff has failed to state

a claim under Section 1985, his claim under Section 1986 must be dismissed as well.

IV.    Plaintiff’s Fourth Claim For Violation Of 42 U.S.C. § 1983
       Fails To State A Cause Of Action Because MTA Is Not A State Actor
       And Plaintiff Does Not Allege A Violation Of Any Constitutional Right.

       Plaintiff’s Fourth Claim alleges a deprivation of constitutional rights under 42 U.S.C. §

1983. “In order to state a claim under section 1983, the plaintiff ‘must show that the alleged

deprivation of [his] constitutional rights was committed by a person acting under color of state

law.’” Hanon v. Beard, No. 06-10700-NMG, 2008 WL 8969314, at *6 (D. Mass. Mar. 27,

2008), quoting Rodriques v. Furtado, 950 F.2d 805, 813 (1st Cir. 1991). “A person acts under

‘color of law’ if he exercises power ‘possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law.” Id. (citations omitted). MTA

is a labor union. It is well-settled that labor unions are not state actors. Mason, 394 F. Supp. 3d

at 173, citing Hovan v. United Brotherhood of Carpenters & Joiners, 704 F.2d 641, 642-45 (1st

Cir. 1983). Beyond that, Plaintiff fails to identify any constitutional right that was violated by

the conduct alleged in his Complaint. Accordingly, Plaintiff’s 42 U.S.C. § 1983 claim must be

dismissed.



                                                -14-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 15 of 20




V.     Plaintiff’s Sixth Claim Fails To State A Cause Of Action
       For Civil Conspiracy Because The Vague And Conclusory Facts
       Plaintiff Alleges Fail To Show Either That MTA Exercised Some “Peculiar
       Power Of Coercion” Over Him, Or That MTA Knowingly Participated In
       A “Common Plan” With Others To Commit An Underlying Tortious Act.

       Plaintiff’s Sixth Claim alleges civil conspiracy. Massachusetts recognizes two variants of

a cause of action for civil conspiracy, so-called “true conspiracy” and conspiracy based on

section 876 of the Restatement (Second) of Torts. Taylor v. American Chemistry Council, 576

F.3d 16, 34 (1st Cir. 2009); Mass. Laborers’ Health & Welfare Fund v. Philip Morris, Inc., 62 F.

Supp. 2d 236, 244 (D. Mass. 1999). For the reasons that follow, Plaintiff’s Complaint fails to

state a claim under either theory.

       The first version of civil conspiracy, referred to as “true conspiracy,” is a “rare” and

“very limited” cause of action requiring a plaintiff to allege and prove that by “mere force of

numbers acting in unison” the defendant exercised “some peculiar power of coercion of the

plaintiff which any individual standing in a like relation to the plaintiff would not have had.”

Mass. Laborers’ Health & Welfare Fund v. Philip Morris, Inc., 62 F. Supp. 2d at 244 (citations

omitted). This cause of action has primarily been applied in cases of direct economic coercion.

Id. Plaintiff’s Complaint is wholly insufficient to make out a true conspiracy claim. Plaintiff

alleges a vague conspiracy to publish false information about him, but there is no allegation that

MTA and its alleged coconspirators had any “peculiar power of coercion” over Plaintiff achieved

by “force of numbers,” as is required to state a true conspiracy claim in Massachusetts. See id. at

245 (dismissing civil conspiracy claim where the plaintiff did not allege that the defendants had

any power of coercion peculiarly focused against it). Indeed, the dossier posted by MTA that

forms the basis for Plaintiff’s claims did not target him specifically – to the contrary, it identified




                                                 -15-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 16 of 20




a lengthy list of individuals believed to be associated with Project Veritas. (Ex. 6 to Compl.,

Doc. 7-6.)

       The second version of civil conspiracy is not an independent cause of action, but instead

“is a form of vicarious liability for the tortious conduct of others.” Taylor, 576 F.3d at 35; see

also Mass. Laborers’ Health & Welfare Fund, 62 F. Supp. 2d at 244 (describing second theory

of civil conspiracy as “more akin to a theory of common law joint liability in tort”) (citation

omitted). “Under this theory, a defendant may be held liable for actions done by others pursuant

to a common design or with the defendant’s substantial assistance or encouragement.” Id. Here,

Plaintiff appears to advance a “concerted action” theory. Thus, he must establish “a common

plan to commit a tortious act where the participants know of the plan and its purpose and take

affirmative steps to encourage the achievement of the result.” Grant v. John Hancock Mut. Life

Ins. Co., 183 F. Supp. 2d 344, 363-64 (D. Mass. 2002). Liability under this theory “attaches (if

at all) not because [parties] have acted in concert, but because, acting in concert, they have

committed a tort, such as misrepresentation.” Mass. Laborers’ Health & Welfare Fund, 62 F.

Supp. 2d at 245; see also Taylor, 576 F.3d at 35 (“Because it is vicarious liability, this type of

civil conspiracy requires an underlying tort.”). Therefore, Plaintiff must sufficiently plead an

underlying tort before he can maintain a claim for civil conspiracy. As set forth herein, however,

none of the claims in Plaintiff’s Complaint state a claim upon which relief can be granted. See

Mass. Laborers’ Health & Welfare Fund, 62 F. Supp. 2d at 245 (holding that the plaintiff’s

“concerted action” theory of conspiracy necessarily failed because the plaintiff’s amended

complaint failed to state a claim under any tort theory). Beyond that, Plaintiff’s allegations of a

“conspiracy” between MTA and other entities is entirely vague and conclusory and do not

establish the existence of any “common plan” to commit a tortious act known to the alleged



                                                -16-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 17 of 20




participants, nor does he claim that MTA provided “substantial assistance or encouragement” to

some other party in committing a tortious act.

       Accordingly, Plaintiff’s civil conspiracy claim must be dismissed.

VI.    Plaintiff’s Seventh Claim Fails To State A Cause of Action
       Because The Criminal Fraud Statute Upon Which He Relies Does
       Not Provide A Private Right of Action. In addition, Plaintiff Fails To
       Allege Any Misrepresentation By MTA That He Relied Upon To His Detriment.

       Plaintiff’s Seventh Claim alleges fraud. Plaintiff specifically references 18 U.S.C. §

1001, a federal criminal statute. As discussed above, criminal statutes do not provide a private

cause of action and therefore Plaintiff has no standing to assert a claim under 18 U.S.C. § 1001.

Lundgren v. Universal Wilde, 384 F. Supp. 3d 134, 136 (D. Mass. 2019). For this reason alone,

dismissal is warranted.

       Plaintiff’s fraud claim is deficient for other reasons as well. Under Massachusetts law, a

plaintiff alleging fraud must show that:

       (1) [the] defendant made a false representation of a material fact (2) with
       knowledge of its falsity (3) for the purpose of inducing the plaintiff to act thereon
       . . . (4) that the plaintiff relied upon the representation as true and (5) acted upon it
       to his damage.

Dickey v. U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation Trust, No. 19-12504-

FDS, 2020 WL 4474273, at *4 (D. Mass. Aug. 3, 2020) (citations omitted); see also Balles v.

Babcock Power Inc., 476 Mass. 565, 573 (2017) (same). Under Rule 9(b) of the Federal Rules

of Civil Procedure, a complaint alleging fraud must “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). This requires a plaintiff to “state the time, place, and

content of the alleged false or representations to state a claim for fraud.” Dickey, 2020 WL

4474273, at *4. The Rule 9(b) heightened pleading standard applies to pro se litigants. Id.




                                                 -17-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 18 of 20




       The allegations of Plaintiff’s Complaint fall short of satisfying even the basic pleading

standard, much less the heightened standard applicable to fraud claims. Plaintiff fails to allege

that MTA made any misrepresentation of any kind to him. Nor does he allege that he relied to

his detriment on any misrepresentation. See id. (dismissing pro se plaintiff’s fraud claim because

his complaint did not allege any misrepresentation by the defendants nor did it allege that he

relied to his detriment on any misrepresentation).

       Accordingly, Plaintiff’s fraud claim must be dismissed.

VII.   Plaintiff’s Eighth Claim Fails To State A Cause Of Action For
       Negligence Because He Has Not Alleged Any Type Of Relationship
       Between Himself And MTA That Would Give Rise To A Duty Of Care,
       Nor Has He Alleged Any Damages Factually And Proximately Caused By MTA.

       Plaintiff’s Eighth Claim alleges negligence under Massachusetts law. “A plaintiff

claiming negligence must establish the basic elements of duty, breach of duty, cause in fact and

proximate cause.” Brettel v. Omron Scientific Technologies, Inc., 302 F. Supp. 3d 460, 465 (D.

Mass. 2018) (citation omitted). “It is settled that ‘in order to maintain an action for an injury to

person or property by reason of negligence or want of due care, there must be shown to exist

some obligation or duty towards the plaintiff, which the defendant has left undischarged or

unfulfilled.’” Wellesley Hills Realty Trust v. Mobil Oil Corp., 747 F. Supp. 93, 99-100 (D. Mass.

1990), quoting Mounsey v. Ellard, 363 Mass. 693, 696 (1973) (emphasis in original). “Whether

a duty of care exists is a question of law, and an appropriate subject of a motion to dismiss

pursuant to rule 12(b)(6).” Leavitt v. Brockton Hosp., Inc., 454 Mass. 37, 41 (2009).

       Plaintiff cannot maintain a negligence claim because he has failed to allege any type of

relationship between himself and MTA that would give rise to a duty of care on the part of MTA

to him. See id. at 42-43 (affirming dismissal under Rule 12(b)(6) on the basis that the defendant

owed no duty to the plaintiff); O’Meara v. New England Life Flight, Inc., 65 Mass. App. Ct. 543,

                                                -18-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 19 of 20




544 (2006) (same). Plaintiff also has failed to allege any specific damages that were factually

and proximately caused by MTA’s posting of the dossier. As a result, Plaintiff’s negligence

claim must be dismissed.

VIII. Plaintiff’s Ninth Claim Fails To State A Cause Of Action
      Because Harassment Is Not A Recognized Tort Under Massachusetts
      Law And Plaintiff Cannot Bring A Private Action For Criminal Harassment.

        Plaintiff’s Ninth Claim alleges harassment under Massachusetts law. As the First Circuit

has noted, “harassment is not a recognized tort under Massachusetts law.” Bogan v. City of

Boston, 489 F.3d 417, 422 n.3 (1st Cir. 2007).

        In his Complaint, Plaintiff quotes from Mass. Gen. L. c. 265, § 43A, a criminal statute

which defines harassment as “willfully and maliciously engag[ing] in a knowing pattern of

conduct or series of acts over a period of time directed at a specific person, which seriously

alarms that person and would cause a reasonable person to suffer substantial emotional

distress[.]” Again, however, Plaintiff cannot bring a private right of action for violation of a

criminal statute. See Cichocko v. Mass. Bay Community College, No. 12-10728-GAO, 2013 WL

783068, at *11 (D. Mass. Feb. 28, 2013) (“Mass. Gen. L. c. 265, § 43A is a criminal harassment

statute . . . as a private citizen, Cichocki does not have standing to initiate a criminal action

against another.”).

        Accordingly, Plaintiff’s harassment claim must be dismissed.

                                             CONCLUSION

        For the reasons set forth above, MTA respectfully requests that the Complaint be

 dismissed in its entirety with prejudice.




                                                 -19-
        Case 1:20-cv-11392-DJC Document 14 Filed 12/07/20 Page 20 of 20




                                              Respectfully Submitted,

                                              MASSACHUSETTS TEACHERS
                                              ASSOCIATION

                                              By its attorneys,

                                              /s/ Justin L. Engel
                                              Kenneth M. Bello, BBO #036630
                                              Justin L. Engel, BBO #683894
                                              Bello Welsh LLP
                                              125 Summer Street, Suite 1200
                                              Boston, MA 02110
                                              (617) 247-4100
                                              kbello@bellowelsh.com
Dated: December 7, 2020                       jengel@bellowelsh.com




                                CERTIFICATE OF SERVICE

       I, Justin L. Engel, hereby certify that on December 7, 2020, I electronically filed the
foregoing Memorandum of Law in Support of Defendant Massachusetts Teachers Association’s
Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) using the CM/ECF system, which will
send notification of such filing to all registered participants, and further that I caused a paper
copy to be delivered to Plaintiff at the following address:

       John H. Landino
       124 Rumson Road
       Rumson, NJ 07760

                                              /s/ Justin L. Engel
                                              Justin L. Engel




                                               -20-
